

Exhibit 10.7


WARRANT AGREEMENT






BETWEEN:


–[•], residing [•]


hereinafter referred to as the “Beneficiary”,


AND:


–TALEND, a French société anonyme with a share capital of EUR [•] having its
registered office located at [•] Suresnes, France, registered with the French
Registre du commerce et des sociétés under number 484 175 252 R.C.S. Nanterre,


hereinafter referred to as “Talend” or the “Company”.


WHEREAS:
On [•], the board of directors (conseil d’administration) of the Company (the
“Board”), acting upon delegation of the shareholders meeting of the Company held
on [•], issued and granted to the Beneficiary [•] warrants (bons de souscription
d’actions) (the “Warrants”) subject to the terms and conditions of this
agreement.




Date of Grant:        [•]


Subscription price of the Warrants (“Subscription Price”):  EUR [•]
(i.e., EUR [•] per Warrant)


Maximum number of ordinary shares to be subscribed
upon exercise of the Warrants:      [•]
(i.e., [•] per Warrant)


Exercise price per share:      EUR [•]


Term/Expiration date of the Warrant:     10 years as from the date of issuance
of the Warrants, i.e., [•]




Article 1 - Validity of the Warrants


The Warrants shall be subscribed by and issued validly to the Beneficiary on the
date hereof, subject to the condition precedent that the Beneficiary has, no
later than on the date hereof:


(i) fully paid up the Subscription Price of the Warrants as set forth in Exhibit
1 hereto; and


(ii) duly initialed, executed and returned to the Company one original copy of
the subscription form of the Warrants substantially in the form attached as
Exhibit 1 hereto.


Article 2 - Exercise of the Warrants


2.1. Vesting period


The Warrants may be exercised by the Beneficiary according to the following
vesting schedule:


a.[•] Warrants as from [•]


b.[•] Warrants as from [•]


c.[•] Warrants as from [•]


d.[•] Warrants as from [•]


e.and, at the latest within ten (10) years as from the Date of Grant;


provided that:


i.in the case of each of (a), (b), (c) and (d) above, the term of the office of
the Beneficiary as member of the Board (administrateur) of the Company shall not
have expired or been terminated, either by the Company or the Beneficiary, for
any reason whatsoever on or prior to the date set forth in (a), (b), (c) or (d)
above, as applicable, on which the relevant Warrants become vested; provided
that his term of office shall not be deemed to have expired in case of renewal
of such term by the shareholders’ meeting of the Company, and


ii.in the case of each of (a), (b), (c) and (d) above, the Beneficiary shall
have attended at least 75% of the board meetings (x) to which he has been
convened as director (administrateur) of the Company and (y) held during the
period from the Date of Grant to the relevant date set forth in (a), (b), (c) or
(d) above, as applicable, on which the relevant Warrants become vested.


The number of Warrants that could be exercised pursuant to the above vesting
schedule will always be rounded down to the nearest full number.


If the Beneficiary fails to exercise the Warrants in whole or in part within the
period in (e) above of ten (10) years, the Warrants will lapse automatically.


In the event of a merger of (i) a merger of the Company into another corporation
which is not controlled by the shareholders controlling the Company immediately
before the completion of the relevant merger, (ii) the sale by one or several
shareholders of the Company, acting alone or in concert, to any acquirer of a
number of Shares resulting in a transfer of more than fifty percent (50%) of the
Shares and voting rights of the Company to said acquirer, or (iii) the sale of
all or almost all assets of the Company to any acquirer which are not controlled
by the Company or its shareholders (in each case, a “Liquidity Event”), the
Board shall have the discretion to determine whether or not Beneficiary’s right
to exercise the Warrants will be accelerated so that the Beneficiary may
exercise all of them with effect immediately prior to the completion of the
relevant Liquidity Event.


Further, unless otherwise decided by the Board no later than on the date of
completion of the relevant event set forth below:


a.in case of termination of the Beneficiary’s office for any reason
(resignation, revocation, expiration), the Beneficiary shall retain his or her
vested Warrants (i.e., the Warrants that may be exercised by him or her as at
the effective date of such expiration) and shall be entitled to exercise them
until the 10th anniversary of the Date of Grant; and


b.in case of death of the Beneficiary, the Warrants that may be exercised on the
date of his or her death shall have to be exercised the Beneficiary 's estate or
by a person who acquired the right to exercise the Warrants within six (6)
months after such date;


provided that, on the one hand, the Warrants which are not vested (i.e., that
may not be exercised) on the date of occurrence of any of the events listed
under paragraph (a) or (b) above will automatically lapse and that, on the other
hand, the above-mentioned delays shall not result in an extension of the
validity of the Warrants beyond the above ten-year (10) period.


2.2. Exercise Procedure


The Warrants are exercisable by delivery of an exercise notice, substantially in
the form attached as Exhibit 2 hereto (the "Exercise Notice"), comprising a
share subscription form (bulletin de souscription) which shall state the
Beneficiary’s election to exercise all or parts of the Warrants and the number
of shares in respect of which the Warrants are being exercised (the “Exercised
Shares”). The Exercise Notice shall be executed by the Beneficiary and shall be
hand delivered or sent by certified mail to the Company or its designated
representative or by facsimile promptly confirmed by certified mail to the
Company. In compliance with Article 2.3 below, if the payment of the aggregate
exercise price of all Exercised Shares is made by bank check, the original check
shall be attached to the Exercise Notice. If the subscription price of the
shares is paid by wire transfer, the subscription price of the shares shall be
paid by wire transfer to the Company’s bank account at the latest within ten
(10) calendar days following the receipt by the Company of the Exercise Notice.
In any case, the Warrants shall be deemed to be exercised validly only upon
receipt by the Company of a valid Exercise Notice to which is attached a proof
of payment by the Beneficiary of the aggregate exercise price.


Upon exercise of the Warrants, the shares issued to the Beneficiary shall be
assimilated with all other ordinary shares of the Company and shall be entitled
to any dividend for the fiscal year during which the Exercised Shares are
subscribed and issued.




2.3. Payment of the Exercised Shares


Payment of the aggregate exercise price of the Exercised Shares shall be made,
at the election of the Beneficiary, by:


(1) bank wire transfer;
(2) bank check;
(3) offset against receivables in accordance with applicable French law;
(4) any combination of the above methods of payment.


Article 3 – Other terms of the Warrants


In compliance with applicable French law:
In the event of a reduction in share capital of the Company due to losses by way
of reduction of the number of outstanding shares of the Company, the right of
the holder of the Warrants as regards the number of shares to be issued upon
exercise of the Warrants shall be reduced accordingly, as if the Warrants holder
had been a shareholder of the Company as from the date of issuance of the
Warrants.


In the event of a reduction in share capital of the Company due to losses by way
of reduction of the par value of the Company’s shares, the subscription price of
the shares issued upon exercise of the Warrants shall not change, the issue
premium being increased by the amount of the reduction of the par value.


In the event of a reduction in share capital of the Company not related to
losses by way of reduction of the par value of the shares, the subscription
price of the shares issued upon exercise of the Warrants shall be reduced
accordingly.
In the event of a reduction in share capital of the Company not related to
losses by way of reduction of the number of shares, the holder of the Warrants,
if he exercises the Warrants, shall be entitled to request the repurchase of his
shares under the same conditions as if he had been a shareholder of the Company
as at the date of the repurchase by the Company of its own shares.


In case of rights issue (in which all shareholders are offered to participate
prorata their respective equity stake), the Company will take either or several
of the following decisions to preserve the rights of the holder of the Warrants,
in accordance with the provisions of Article L. 228-99 of the French Commercial
Code:
1. either permit the holder of the Warrants to exercise it immediately to enable
the Beneficiary to participate in the rights issue, which will not alter or
limit the rights of the Beneficiary to exercise the Warrants under Section 2.1
of this Warrant Agreement; or


2. take any measures which will allow the Beneficiary, should he exercises the
Warrants subsequently, to irrevocably subscribe at that time its prorata share
of the new issue or obtain a free allotment, or receive cash or goods similar to
those distributed in the rights issue, in the same quantities or proportions and
under the same conditions as if the Beneficiary already exercised the Warrants
and had thus been a shareholder of the Company at the time when those operations
took place, or


3. adjust the conditions of subscription initially fixed in order to take
account of the impact of the rights issue. In that case, such adjustment will be
carried out by applying the method provided for in Article R. 228-91 of French
Commercial Code, it being specified that the value of the preferential
subscription right as well as the value of the share before detachment of the
subscription right shall be determined, if need be, by the board of directors on
the basis of the subscription, exchange or sale price per share retained at the
time of the last operation occurred on the Company's share capital (share
capital increase, contribution in kind, sale of shares, etc.) during the six (6)
month-period preceding the said meeting of the board of directors, or, if no
such transaction has been carried out during the said period, on the basis of
any other financial parameter that appears relevant to the board of directors
(and which will be confirmed by the Company's auditor).


The Company is authorized, without requesting the specific consent of the holder
of the Warrants, to modify its corporate form and its corporate purpose.


In compliance with the provisions of Article L. 228-98 of the French Commercial
Code, the Company cannot amend the rules regarding profit allocation, amortize
the share capital and create and issue preferred shares entailing any such
modification or amortization without requesting the specific consent of the
holder of the Warrants.


Pursuant to Article L. 228-103 of the French Commercial Code, the holders of the
Warrants will be gathered in one group, it being specified that the group formed
may be a single group also gathering the other holders of share subscription
warrants with identical characteristics.


Until the exercise of his/her Warrants (as established by registration in the
Company’s shareholders accounts), the Beneficiary shall not, on the sole basis
of his holding of the Warrants, be granted any voting right, any right to
receive dividends or any other right as a shareholder, except for those he would
already benefit from due to its holding of Company’s shares


No provision of this agreement shall be considered as granting the Beneficiary
any right to maintain his employment agreement with the Company or any
subsidiary or limiting the right for the Company or any subsidiary to terminate
or amend such employment contract with the Beneficiary


Article 4 - Governing Law


This agreement is governed by the laws of the Republic of France.


Any claim or dispute arising under this agreement shall be subject to the
exclusive jurisdiction of the court competent for the place of the registered
office of the Company.




Executed at [•];
in two (2) original copies,
on [•]












________________________
[•]














________________________
Talend SA
Name: [•]
Title: [•]










EXHIBIT 1


SUBSCRIPTION FORM OF THE WARRANTS










SUBSCRIPTION FORM




Amount and terms of the issuance of the warrants


Issuance at a total price of EUR [•] of [•] warrants (hereafter the “Warrants”),
giving the right to subscribe a maximum number of [•] ordinary shares, at a
fixed price of EUR [•] each (premium included), to be fully paid up in cash or
by way of offset against receivables and the subscription of which has been
reserved to the subscriber.


The issuance has been decided by the board of directors of TALEND on [•]
pursuant to the authorization granted to it by the shareholders’ meeting of June
[•].


The terms and conditions of the Warrants are described in the warrant agreement
executed by the subscriber and TALEND on [•].


The subscription period is opened from [•] to [•] included.




--ooOoo—


The undersigned:


–[•], residing [•]


acknowledging the terms and conditions of the Warrants,


hereby subscribes the Warrants and pays the amount of its subscription, i.e. EUR
[•] by means of offset against the receivables portion owed to him by the
Company as a result of the attendance fees (jetons de présence) granted to him
by the board of directors of the Company on [•].


Executed in [•], on [•]
In two copies




_________________
[•] *






























* Signature preceded by: “Approval for formal and irrevocable subscription of
[•] ([•]) Warrants”


EXHIBIT 2




EXERCISE NOTICE OF THE WARRANTS
(Share subscription form)


TALEND SA
[__●__]
[__●__]
France [______________], [_]


Attention: [___________]








holder of [•] Warrants, each giving right to subscribe for an ordinary share of
TALEND (the “Company”) issued pursuant to the resolution of the board of
directors of the Company dated [•].


having examined the terms and conditions of the Warrants,


hereby


exercise ______ Warrants




and


subscribe consequently for ______ ordinary shares of the Company, for a
subscription price per share of EUR 42.58, share premium included,


pays, for this subscription, the total amount of EUR _______, corresponding to
the aggregate of the nominal value and the share premium of the above mentioned
ordinary shares,


by wire transfer to the Company’s bank account opened at [__●__], Bank Code:
[__●__], Desk Code: [__●__], Account: [__●__], Cle RIB: [__●__], IBAN
International Bank Account Number [__●__].


Executed at [__●__]
On
In two copies




__________________
[•]











